NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            20-SEP-2021
                                            10:31 AM
                                            Dkt. 67 OAWST

                        NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I

         GREEN ENERGY HAWAII LLC, a Hawaii Limited Liability
                      Company, Plaintiff-Appellant,
                                     v.
   SBC ENERGY HAWAII, INC., a Hawaii corporation, its successor
      and assigns; STANDARDKESSEL BAUMGARTE CONTRACTING GmbH,
 a German limited liability company, its successors and assigns;
   SB CONTRACTING GmbH, a German limited liability company, its
  successors and assigns; STANDARDKESSEL GmbH, a German limited
  liability company, its successors and assigns; STANDARDKESSEL
 POWER SYSTEMS HOLDING GmbH, a German limited liability company,
its successors and assigns; EXPAND, B.V., a Dutch private limited
   liability company, its successors and assigns; CHARLES LEBBE
 BVBA, a Belgian company with limited liability, its successors
    and assigns; LEBBE FORESTRY LLC, a Hawaii limited liability
      company, its successors and assigns; HEINZ-JOSEF EVERTZ;
          FILIP ACKERMAN; FRANCIS COUCKE, GILLES LEBBE, JORG
             KLASEN and MARIO SCHARF, Defendants-Appellees,
                                    and
                 JOHN DOES 1-50; JANE DOES 1-50; and DOE
           PARTNERSHIPS, CORPORATIONS, GOVERNMENTAL UNITS or
                      OTHER ENTITIES 1-50 Defendants


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                    (CIVIL NO. 1CC181000118)


            ORDER APPROVING STIPULATION TO DISMISS APPEAL
     (By:    Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)

          Upon consideration of the Stipulation to Dismiss Appeal
(Stipulation), filed on August 17, 2021, by Defendants-Appellees
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


SBC Energy Hawaii, Inc. (SBC Energy Hawaii), and Expand, B.V.,
the papers in support, and the record, it appears that:
          (1) the appeal has been docketed;
          (2) the parties stipulate to dismiss the appeal with
prejudice, that Plaintiff-Appellant Green Energy Hawaii LLC will
pay SBC Energy Hawaii $8,909.51 for its fees and costs in the
appeal, and all others will bear their own attorneys' fees and
costs;
          (3) the Stipulation is dated and signed by counsel for
all parties appearing in the appeal; and
          (4) dismissal is authorized by Hawai#i Rules of
Appellate Procedure Rule 42(b).
          Therefore, IT IS HEREBY ORDERED that the Stipulation to
Dismiss Appeal is approved and the appeal is dismissed.
          DATED: Honolulu, Hawai#i, September 20, 2021.


                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2